department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date no third party contacts uil c r egend d w o l d m m x i n n n n n l w o o we have reconsidered the ruling we issued to you on date plr concerning whether income you derive from a variety of activities is unrelated_business_taxable_income within the meaning of sec_512 of the internal_revenue_code is incorrect in broadly after reviewing the ruling letter we have determined that ruling concluding that revenue from a variety of sources would not constitute unrelated_business_taxable_income to you under sec_512 of the code further a review of information you provided in response to subsequent requests for information discloses that plr is based on facts that do not sufficiently or adequately describe the operations for which the rulings were requested accordingly pursuant to our authority in section dollar_figure of revproc_2010_4 r b this ruling revokes in part and modifies in part plr in addition your request for retroactive relief under sec_7805 of the code has been granted date of this letter you may rely on the date ruling letter for taxable periods ending before the in plr we ruled as follows revenue generated from providing living quarters in buildings that you own to your students and faculty and temporary living quarters to family members of your students and faculty potential students family members of potential students guests who are speakers at your institution and guests of other non- affiliated non-profit organizations a-f above in your immediate geographic area who are also speakers or musical performers at your institution does not constitute unrelated_business_taxable_income under sec_512 of the code revenue generated from the renting of rooms to the general_public constitutes unrelated_business_taxable_income under sec_512 of the code after reconsideration of your original request and consideration of all additional information submitted we rule as follows revenue generated from providing living quarters in buildings that you own to your students does not constitute unrelated_business_taxable_income under sec_512 of the code revenue generated from the renting of rooms to persons other than your students constitutes unrelated taxable_income under sec_512 of the code facts you are exempt under sec_501 of the code as an organization described in sec_501 and are classified as an organization that is not a private_foundation because you are an educational_organization described in sec_509 and sec_170 you are an independent multi-denominational seminary whose mission includes educating leaders for ministry in churches and related_organizations extending the work of social justice and academic teaching and research in furtherance of your educational_purposes you arrange for your students and faculty to participate in various programs with educational and religious institutions located near your campus in this regard you have several academic partnership agreements with a and offer dual degrees a ph d program and a masters program in divinity and social work some of your senior faculty hold joint appointments in a’s department of religion participating students may cross-enroll at either campus without any institutional tuition transfer you maintain a large religious theological research collection and your library facilities are shared by other religious and secular institutions of higher learning including but not limited to a b c and d your students rely on churches and religious organizations in the area for internships as part of their professional training these include the e and its religious tenant f in addition your campus is often used for meetings of individuals groups or institutions of differing backgrounds but similar purposes speakers and musical performers at your institution may also speak and perform at some of the other institutions and speakers and musical performers at the other institutions may also speak and perform at your institution in addition to academic buildings your campus includes dormitory-style and apartment-style housing for enrolled students and for your full-time faculty you receive revenue however only from providing housing to students in one of the buildings on your campus known as the h you offer rooms on an overnight basis one substantial use of the h was to temporarily house students waiting for long-term dormitory assignments to become available you also offer accommodations if available to official visitors speakers performers etc these guests are provided lodging in lieu of a lodging per_diem_allowance you do not limit the rental of rooms in the h to individuals affiliated with your institution or with any of the other educational institutions located nearby in fact the information you submitted indicates that rooms are offered to the general_public on a first come-first served basis and no one is denied lodging if a room is available access to the h is on the inner corridor of the courtyard of your building complex but is open to the public your website indicates it is open hours a day days per year although you do not post signs on the facility itself you advertise the availability of rooms on your website which mentions h’s convenient location and amenities including air-conditioning private bath cable television wireless internet access an iron and a hair dryer a miniature refrigerator daily housekeeping services 24-hour access front-desk security and free local_telephone_service and all incoming calls other commercial hotels are located in the area accommodations at the h and the rates charged to guests are comparable to other commercial hotels in the area however when the lodger is an official visitor who does not pay for his or her own lodging the revenue entry is charged to the host department when the h is used to provide temporary housing for your students the rate is the daily_portion of the student housing fee law sec_501 of the internal_revenue_code provides exemption from federal_income_tax for an organization organized and operated exclusively for religious charitable or educational_purposes if no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 and of the income_tax regulations provide that the term charitable is used in sec_501 in its generally accepted legal sense and includes the advancement of religion and education further the term educational as used in sec_501 which relates both to instruction or training of the individual for the purpose of improving or developing his or her capabilities and instruction of the public on subjects useful to the individual and beneficial to the community clearly includes an organization such as a college which has a regular curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on sec_511 of the code imposes a tax on the unrelated_business_taxable_income as defined in sec_512 of organizations described in sec_501 sec_512 of the code provides that except for provisions inapplicable here the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter that are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code defines the term unrelated_trade_or_business in the case of any organization subject_to the tax imposed by sec_511 as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption under sec_501 of the code sec_513 of the code provides that the term unrelated_trade_or_business does not include any trade_or_business which is carried on in the case of an organization described in sec_501 primarily for the convenience of its members or employees sec_1_513-1 of the regulations provides that unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning as it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services activities of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose their identity as a trade_or_business merely because they are carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_1_513-1 of the regulations states that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only when the conduct of the business activities has a causal relationship to the achievement of its exempt purposes it is substantially related only if the causal relationship is a substantial one to be substantially related the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_513-1 of the regulations provides that gross_income derived from charges for the performance of exempt functions does not constitute gross_income from the conduct of unrelated_trade_or_business sec_1_513-1 iii of the regulations provides that with respect to dual use of assets or facilities an asset or facility necessary to the conduct of exempt functions may also be employed in a commercial endeavor in such cases the mere fact of the use of the asset or facility in exempt functions does not by itself make the income from the commercial endeavor gross_income from related trade_or_business the test instead is whether the activities productive of the income in question contribute importantly to the accomplishment of exempt purposes sec_1_513-1 of the regulations specifically states that the term unrelated_trade_or_business does not include any trade_or_business carried on by an organization described in sec_501 primarily for the convenience of its members students patients officers or employees the committee reports accompanying the revenue act of s rep no cong 2d sess explained the operation of sec_513 in regard to university activities in the case of an educational_institution income from dining halls restaurants and dormitories operated for the convenience of the students would be considered related_income and therefore would not be taxable sec_1_513-1 of the regulations retained this distinction by excluding from the definition of unrelated_trade_or_business the ancillary services those provided primarily for the convenience of students provided in connection with a residential college community the example provided is that of a laundry operated by a college for the purpose of laundering dormitory linens and the clothing of students revrul_58_194 1958_1_cb_240 holds that an organization formed for the purpose of operating a book and supply store and a cafeteria and restaurant on the campus of a state university primarily for the convenience of its student body and faculty is operated exclusively for educational_purposes the organization was controlled by a board_of directors composed of the president of the university three elected faculty members and three elected student members membership in the organization was available to university students and employees for a nominal fee the facility was open to all students at the university to afford them an opportunity to obtain their academic supplies without undue inconvenience by providing these facilities to the university community in furtherance of its educational program the organization is for all intents and purposes an integral part of the university it is operated exclusively for educational_purposes within the meaning of sec_501 of the code revrul_67_217 1967_2_cb_181 holds that an organization formed to provide housing and food service exclusively for students and faculty of a university that lacks adequate student and faculty housing in accordance with the rules and regulations of the university and offers the university an option to acquire the property at any time upon payment of the outstanding indebtedness qualifies for exemption under sec_501 university and is managed by a commercial firm in accordance with the rules and regulations of the university and made available to the student body at rates comparable to those charged by the facility is located near the similar facilities was fulfilling the ‘charitable’ purpose of advancing education by aiding the university in fulfilling its educational_purposes by providing a housing facility under these circumstances the organization revrul_69_69 1969_1_cb_159 describes an organization created to stimulate and foster public interest in the fine arts by promoting art exhibits sponsoring cultural events conducting educational programs and disseminating information relative to the fine arts its activities were carried on in a building that contained offices galleries music rooms a library a dining hall and studio apartments where artists lived and worked the studio apartments were leased only to artists a few of whom were members of the organization however the apartments were not made available to the tenants on the basis of membership in the club or any criteria that would further the exempt_purpose of the organization the organization provided maid and switchboard services for the tenants similar to those provided to the occupants of rooms in hotels the ruling holds that neither the leasing of the studio apartments nor the operation of the dining hall had a substantial causal relationship to the achievement of the organization's exempt purposes nor were these businesses carried on primarily for the convenience of the members within the meaning of sec_513 of the code revrul_76_336 1976_2_cb_143 holds that an organization formed by community leaders to provide housing for students of a particular college unable to provide adequate student housing is operated exclusively for charitable purposes and qualifies for exemption under sec_501 of the code the organization operated the facility adjacent to the college campus and in an area where other suitable housing was not available only students of the college were eligible to apply for housing the organization and the college consulted and cooperated to ensure that the needs of the college and its students were served by the operation of the facility helping the college to fulfill its educational_purposes and aiding the students to attain an education therefore the activities of the organization are advancing education by providing a housing facility under these circumstances the organization was both revrul_81_19 1981_1_cb_353 concerns an organization formed to assist a university by receiving contributions for the benefit of the university assisting the university's academic departments in problems of financial management and managing the operation of soft drink and food vending services as well as operating laundromat facilities on campus revrul_81_19 holds that these activities are an integral part of the exempt_activities of the university and the organization furthers the educational program of the university by operating facilities for the convenience of the university community it concludes that the operation of the vending services and laundromat facilities are not unrelated_trade_or_business under sec_513 of the code because these activities are substantially related to the organization’s exempt_purpose of furthering the university’s educational program by aiding the university in performing its various administrative functions analysis ruling a revenue generated from providing student housing when congress enacted the unrelated_business_income_tax in the revenue act of it sought to exclude from the definition of unrelated trade or business’ activities carried on by an organization described in sec_501 primarily for the convenience of its members students patients officers or employees as noted above the committee reports clarified that this intended for an educational institution's income from dormitories operated for the convenience of students to be considered related_income sec_1_513-1 of the regulations effectuates the congressional intent by articulating that unrelated_trade_or_business does not include the ancillary services provided for the convenience of students in connection with a residential college community your provision of campus housing whether in the dormitories or temporarily in h and related_services to students like those of the organizations described in the court cases and revenue rulings listed above contribute importantly to your ‘charitable’ purpose of advancing education constituting the basis for your exemption under sec_501 of the code it is not an unrelated_trade_or_business within the meaning of sec_513 accordingly the revenue generated from this activity does not constitute unrelated_business_taxable_income within the meaning of sec_512 because this activity is substantially related to the purposes you initially requested a ruling that revenue generated from providing housing to your faculty did not constitute unrelated_business_taxable_income under sec_512 of the code however you subsequently clarified that you do not earn revenue from such activity and have not submitted proposals for consideration thus pursuant to section dollar_figure of revproc_2010_4 2010_1_irb_122 we are not ruling on any aspect of your provision of housing to faculty as noted in the introduction of this letter this part of plr is revoked b revenue generated by use of the h you have conceded that you operate the h as a trade_or_business and this activity is regularly carried on within the meaning of sec_513 of the code you requested rulings that the income from various categories of guests be excluded from the unrelated_business_income_tax because their use of the facility is substantially related to your exempt purposes within the meaning of sec_1_513-1 of the regulations in addition you requested rulings that the income from some categories of guests be excluded from the definition of unrelated_trade_or_business because the activity is carried on primarily for the convenience of your members students or employees within the meaning of sec_513 not all uses you described constitute trade_or_business specifically guests of other departments who do not themselves pay for their lodging but whose costs are charged to the sponsoring department do not result in income for those guests the lodging expense is a cost allocation rather than trade_or_business income we do not address this issue herein a revenue from students your use of the h to temporarily house students until their full-time housing becomes available is a part of your campus housing program you provide this to students on the same basis as full-time housing as indicated in ruling 1a above providing temporary housing for enrolled students awaiting their dormitory assignments to become available serves the same purpose as providing the long-term dormitories thus revenue attributable to providing temporary lodging to your students in the h while they wait for their full-time campus housing to become available does not constitute unrelated_business_income within the meaning of sec_512 this ruling is affirmed b revenue from other paying guests you operate the h similar to a boutique hotel the accommodations and rates are comparable to commercial hotels in the area you advertise the h on your website rooms are available for rent by the general_public you do not limit the rental of rooms in the h to individuals affiliated with your institution or with any other educational_institution located nearby if there is a vacancy at the h no one is denied lodging whether or not they have any relationship to your institution you have made various assertions for the categories of guests that purport to show that providing hotel accommodations for each is related to your exempt purposes although you may have shown some relatedness to you or other institutions in the area you have not established a substantial and causal relationship between the guests’ stays at the h and your tax-exempt purposes further you provided no explanation how any of the various categories of paying guests came to the h other than through the general reservation system accordingly all parts of plr that differ from this analysis are also revoked ruling revenue generated from renting rooms in the h to members of the general_public constituted unrelated_business_taxable_income under sec_512 you provided no information that establishes your operation of the h is part of your educational program or that providing hotel accommodations to the general_public contributes importantly to the accomplishment of your educational and charitable purposes providing hotel accommodations for the general_public is a trade_or_business regularly carried on and is not substantially related to your exempt purposes within the meaning of sec_1_513-1 of the regulations this part of plr is affirmed ruling rulings revenue generated from providing housing for your students in your dormitories and the h does not constitute unrelated_business_taxable_income under sec_512 of the code ruling revenue generated from renting rooms in the h to members of the general_public constitutes unrelated_business_taxable_income under sec_512 you have not established a substantial and causal relationship for any of the categories of guests staying at the h and your tax-exempt purposes you provided no explanation how any of the various categories of paying guests came to the h other than through the general reservation system accordingly these individuals are also treated as members of the general_public this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steve grodnitzky manager exempt_organizations technical group enclosure notice
